Detailed Action

►	The applicant's response (filed 03 AUG 2022) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1-11 and 13-17 is/are pending with Claims 13-17 withdrawn from consideration as the result of a restriction requirement. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 

Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1, 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltri et al.  [J. of Cellular Biochemistry , Suppl. 19:249-258(1994)- hereinafter “Veltri”] in view of Kunju et al. [Histopathology 47: 587-596(2005) – hereinafter Kunju”] ; Brothman et al.   [ Cancer Genetics and Cytogenetics 156:31-36(2005) – hereinafter “Brothman”] and  Haffner et al. [Oncotarget 2(8) : 627-637(2011) – hrereinafter “Haffner”].

Claim 1 is drawn to a method for determining if one or more prostate cells of a prostate tissue sample are cancerous or non-cancerous the method comprising : quantifying three or more biomarkers of prostate cancer in the one or more prostate cells wherein the three or more biomarkers are selected from a defined group which includes  global DNA (gGNA.- total genomic DNA), AMACR., 5mC and 5hmC and determining if the one or more prostate cells are cancerous or non-cancerous, based on a quantity of the three or more biomarkers relative to cancerous and/or noncancerous cells, wherein a significantly higher quantity of gDNA and/or AMACR and/or a significantly lower quantity of 5mC and/or 5hmC, relative to non-cancerous cells, is indicative of prostate cancer (i.e. PCa).
Veltri teach a method for determining if one or more prostate cells of a prostate tissue sample are cancerous or non-cancerous the method comprising  using a panel of biomarkers (i.e. three or more biomarkers) which biomarkers  include gDNA, Her-2\neu status  and PCNA  status. That said, Veltri does not teach that the biomarkers used and status determined were AMACR., 5mC and 5hmC. However, these biomarkers were known,  for example, Kunju  teach AMACR  and its over expression in PCa, see the entire document noting especially the section entitkled “Materials and Methods” which begins on pg.588, Brothman teach 5mC and the finding that 5mC is undermethylated in PCa and indicative of PCa, see the at least the abstract. Finally, Haffner teach  that 5hmC is a PCa biomarker and it quanity   is greatly reduced in PCa , see at least the abstract.   Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute  the AMACR  biomarker assay of Kunju, the 5mC assay of Brothman and/or the 5hmC assay of Haffner   for the PCNA assay in the method of Viltri.  Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Brothman teach the limitation(s) of Claim 6, see section 2.3 on p. 33.
 
As regards Claim 7, Haffner teach immunostaining using an antibody specific for 5hmC via high-resolution light microscopy, see the section entitled “Results which begins on p. 628 Fig.2 and the legend thereof. That said Haffner does not teach computer assisted image analysis. However, Brothman does teach immunostaining , light microscopy  and computer assisted image analysis, see section 2.3. Furthermore, Computer assisted image analysis was well known, see Ferrer-Roca et al.  [Proceed. 3rd Intl. Conf. on Bio-inspired Systems and Signal Processing  pp. 517-522(2010) - hereinafter “Ferrera-Roca” ].
 
As regards Claim 8, Kunju teach immunostaining using an antibody specific for AMACRR via high-resolution light microscopy, see Fig.2 and the legend thereof. That said Kunju does not teach computer assisted image analysis. However, Brothman does teach immunostaining , light microscopy  and computer assisted image analysis, see section 2.3. Furthermore, Computer assisted image analysis was well known, see Ferrer-Roca et al.  [Proceed. 3rd Intl. Conf. on Bio-inspired Systems and Signal Processing  pp. 517-522(2010) - hereinafter “Ferrera-Roca” ].

As regards the method of Claim 11, Veltri teach obtaining prostate tissue from a subject, see at least the section entitled “The patient sample” on pg. 252.


 

►	Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltri et al.  [J. of Cellular Biochemistry , Suppl. 19:249-258(1994)- hereinafter “Veltri”] in view of Kunju et al. [Histopathology 47: 587-596(2005) – hereinafter Kunju”] ; Brothman et al.   [ Cancer Genetics and Cytogenetics 156:31-36(2005) – hereinafter “Brothman”] and  Haffner et al. [Oncotarget 2(8) : 627-637(2011) – hereinafter “Haffner”] as applied against Claim 1 above and further in view of  Dikaios et al.[Eur. Radiol. 25 : 2727-2737(2015) - hereinafter “Dikaios”]. 

Claim 2 is drawn to an embodiment of the of Claim 1 wherein the method further
comprises utilizing a logistic regression (LR) model to predict a composition of aberrant versus benign cells in the prostate tissue sample.
As regards Claim 2, none of Veltri in view of Kunju   Brothman and/or Haffner teach utilizing a LR model to predict the composition of a sample comprising aberrant prostate cells and/or benign prostate cells wherein the sample is obtained from a patient(s) undergoing a physical examination/workup for suspected PCa. However, the use of a LR model to classify prostatic tissue was known as evidenced by Dikaios. Accordingly absent an unexpected result it would have been prima facie obvious to the PHOSITA to include the evaluate the  data obtained during the patient PCa workup using an  LR model as suggested by Dikaios

As regards Claim 3 , note that Brothman teach analyzing sections that were analyzed by
standard tissue pathology and were found to comprise both normal and aberrant cell.



 

►	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltri et al.  [J. of Cellular Biochemistry , Suppl. 19:249-258(1994)- hereinafter “Veltri”] in view of Kunju et al. [Histopathology 47: 587-596(2005) – hereinafter Kunju”] ; Brothman et al.   [ Cancer Genetics and Cytogenetics 156:31-36(2005) – hereinafter “Brothman”] and  Haffner et al. [Oncotarget 2(8) : 627-637(2011) – hereinafter “Haffner”] as applied against Claim 1 above and further in view of Peng et al. [Prostate Cancer and Prostatic Disease 17:81-90(2014) – hereinafter “Peng”].

Claim 4 is drawn to an embodiment of the of Claim 1 wherein the method further
comprises utilizing k-nearest neighbor (KNN) classification to (1) correlate the prostate tissue cell composition with cancer staging and/or grading of cancer progression, and (2) predict how tissue stage and grade would be upon subsequent prostatectomy.
As regards Claim 4, consider section 2.4 in Brothman wherein these authors discuss the
statistical techniques used to analyze the immunohistochemistry data obtained. That said,
Brothman does not explicitly teach utilizing KNN to (1) correlate the prostate tissue cell
composition with cancer staging and/or grading of cancer progression, and (2) predict how
tissue stage and grade would be upon subsequent prostatectomy. However, the use of KNN
analysis as part of a patient physical/ work up for suspected prostate cancer was known as
evidence by Peng, see at least for example the abstract. Accordingly absent an unexpected
result it would have been prima facie obvious to the PHOSITA to include expression analysis
comprising KNN analysis in the workup of a patient having or suspected of having prostate
cancer. The PHOSITA would have been motivated to make the modification recited above to
provide additional data points for a clinician when working up a patient(s) for suspected
PCa thereby insuring the most accurate diagnosis possible.

Brothman teach the limitation of Claim 5, see section 2.1.


►	Claim(s)  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltri et al.  [J. of Cellular Biochemistry , Suppl. 19:249-258(1994)- hereinafter “Veltri”] in view of Kunju et al. [Histopathology 47: 587-596(2005) – hereinafter Kunju”] ; Brothman et al.   [ Cancer Genetics and Cytogenetics 156:31-36(2005) – hereinafter “Brothman”] and  Haffner et al. [Oncotarget 2(8) : 627-637(2011) – hereinafter “Haffner”] as applied against Claim 1 above and further in view of Otto, FJ  [Methods in Cell Biology 41: 211-217 (1994) – hereinafter Otto]. 

As regards Claim 9, Viltri teach determining the quantity of gDNA using high-resolution light microscopy and computer assisted image analysis of Feulgen-stained sections, see the section entitled “Materials and Methods” which begins on p.251. That said none of Veltri Kunju, Brothman and/or Haffner  teach gDNA analysis using DAPI staining rather these authors teach and in particular Veltri  teach analysis of Feulgen-stained sections, However, gDNA of DAPI stained sections was known as evidenced by the abstract of Otto.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute DAPI staining and analysis  of Otto for the Feulgen staining and analysis of Veltri.  Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).
 

►	Claim(s)  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltri in view of Kunju,  Brothman Haffner and Otto as applied against Claim 1 and 9 above and further in view of Rachet [US 2011/0300490– hereinafter “Rachet”].

As regards Claim 10, Veltri in view of Kunju,  Brothman, Haffner and Otto reasonably suggest a method comprising most of the limitations of Claim 10 for at least the reason(s) outlined above against Claims 1 and 9, except these authors do not teach confocal scanning microscopy with a resolution equal to or less than one micrometer rather these author teach conventional high resolution light microcopy with computer-assisted image analysis. However, confocal scanning microscopy with a resolution equal to or less than one micrometer was known as evidence by at least Rachet, see para 44. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the confocal scanning microscopy of Rachet for the microscope(s)  of Veltri  in view of Kunju,  Brothman, Haffner and Otto. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are  deemed moot in view of the new grounds of rejection.



 

Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov